FINKELNBURG, District Judge.
This case was argued and submitted with the case of the Same Complainant v. May Mercantile Company (No. 5,196) 153 Fed. 229, and grows out of the same transaction. Although the evidence in this case varies in some particulars from that presented in the case of the Same Complainant v. May Mercantile Company, still I think the record presents substantially the same situation and calls for the same conclusions, so that following the general reasoning indicated in my memorandum filed in the May Company Case I decide this case in the same way.
A decree may be entered against defendants for an injunction and an accounting, and such a decree may be prepared by counsel for complainant and submitted to the court for approval.